MEMORANDUM**
Jaquetta Garrett appeals the 8-month sentence imposed following her guilty plea conviction for one count of making false claims against the United States and aiding and abetting, in violation of 18 U.S.C. §§ 287, 2. We dismiss the appeal.
Garrett contends the district court erred by refusing to grant a downward departure for diminished capacity under U.S.S.G. § 5K2.13. We lack jurisdiction to review the district court’s discretionary denial of a request for a downward departure. See United States v. Hock, 172 F.3d 676, 681-82 (9th Cir.1999).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.